DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-21 are pending.  Claims 1, 11 and 16 are independent.  

3.	The IDS submitted on 11/12/2020 has been considered.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferragut (US PG Pub. 2018/0082058) in view of Dolezilek (US PG Pub. 2019/0103762). 
	As regarding claims 1, 11 and 16, Ferragut discloses A method comprising: 
providing a networked electrical power system (NEPS) device operatively coupled with an electrical power system and a communication network and including an electrical input, an electrical output, and a computer system configured to execute a plurality of programs stored in one or more non-transitory computer-readable memory media, the plurality of programs including a trusted cyber-attack detection (TCAD) component including pre-trained cyber-attack detection logic [para. 10, 12, 14 and 34]; 
receiving with the TCAD component a plurality of inputs including at least a first input indicating a physical parameter of the NEPS device and a second input indicating a computational state of the computer system [para. 22 and 27]; 
determining with the pre-trained cyber-attack detection logic of the TCAD component an attack metric in response to the plurality of inputs, the attack metric indicating one of: (a) the NEPS device is not under attack, (b) the NEPS device is under attack but not yet compromised, and (c) the NEPS device has been successfully attacked [para. 17-19 and 27]; and 
Ferragut does not explicitly disclose triggering disconnection of the NEPS device from at least one of the electrical power system and the communication network based at least in part upon the attack metric indicating either (b) the NEPS device is under attack but not yet compromised or (c) the NEPS device has been successfully attacked.  However, Dolezilek discloses it [para. 20, 42, 54-56 and 61].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Ferragut’s system to further comprise the missing limitation, as disclosed by Dolezilek, in order to provide counter attack in responding to gratuitous conditions [Dolezilek para. 61].
As regarding claims 2, 12 and 17, Ferragut discloses The method of claim 1 wherein the plurality of inputs received with the TCAD component comprise: a first input quantifying one or more physical parameters of the NEPS device, a second input quantifying one or more computing resource usage metrics of the computer system, a third input quantifying an execution time for one or more execution paths of the plurality of programs, and a fourth input quantifying one or more alarm events for the NEPS device [para. 17-27].  

As regarding claims 3 and 18, Ferragut discloses The method of claim 2 wherein the first input comprises a vector P(t) representing a plurality of physical parameters of the NEPS device at a time t [para. 14-15, 20-22 and 26].  

As regarding claim 4, Ferragut discloses The method of claim 3 wherein the plurality of physical parameters of the NEPS device include dynamically determined information about at least one physical or operational state of the NEPS device and static information about at least one nominal or rated characteristic of the NEPS device [para. 21-27].  

As regarding claims 5 and 19, Ferragut discloses The method of claim 2 wherein the second input comprises a vector Q(t) representing the one or more net computing resource usage metrics utilized at a time t by a set of programs comprising all of the executable programs of the computer system [para. 14-15, 20-22 and 26].  

As regarding claims 6 and 20, Ferragut discloses The method of claim 2 wherein the third input comprises a vector R(t) representing a moving average of execution time for a plurality of predetermined execution paths of the plurality of programs [para. 14-15, 20-22 and 26].  

As regarding claims 7 and 21, Ferragut discloses The method of claim 2 wherein the fourth input comprises a vector E(t) representing a set of all alarm events of the NEPS device activated over a range of a past time to a current time [para. 14-15, 20-22 and 25-26].  

As regarding claim 8, Ferragut discloses The method of claim 7 wherein the TCAD component includes a recurrent neural network configured to provide an advance prediction of a cyber-attack [para. 12].  

As regarding claims 9 and 13, Dolezilek discloses The method of claim 1 comprising: providing a plurality of network gateways each operatively coupled with a plurality of NEPS devices, the plurality of NEPS devices including said NEPS device [para. 24-27 and 47-50], providing a device-level attack metric from each of the plurality of NEPS devices to at least one of the plurality of network gateways, the device-level attack metric including said attack metric [para. 24-27 and 47-50], and determining with a gateway-level TCAD component of each of the plurality of network gateways a gateway-level attack metric in response to the plurality of device-level attack metrics and at least a gateway-level input indicating a computational state of the gateway [para. 24-27 and 47-50];  25635588.1Page 23 of 28Attorney Docket No. ABBI-03220 wherein the act of triggering disconnection of the NEPS device is further based upon one or more of the gateway-level attack metrics [para. 24-27, 47-50, 54-56 and 61].  

As regarding claims 10 and 14, Dolezilek discloses The method of claim 9 comprising: providing a cloud-level TCAD component operatively coupled with the plurality of network gateways, wherein the cloud-level TCAD component is configured to: receive a plurality of the gateway-level attack metrics, and determine and output a cloud-level attack metric in response to the plurality gateway- level attack metrics [para. 24-27 and 44-50]; wherein the act of triggering disconnection of the NEPS device is further based upon the cloud-level attack metric [para. 24-27, 44-50, 54-56 and 61].   

As regarding claim 15, Dolezilek discloses The system of claim 11 wherein the NEPS device comprises an inverter [para. 40].  







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433


/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433